Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered October 25, 1995, convicting defendant, after a jury trial, of robbery in the first degree and reckless endangerment in the first degree, and sentencing him, as a persistent violent felony offender, to consecutive terms of 25 years to life and SVs to 7 years, and imposing a fine of $5,000 as to each crime, unanimously affirmed.
The court’s initial Sandoval rulings properly weighed the probative value of defendant’s prior crimes against the potential for prejudice (see, People v Pavao, 59 NY2d 282, 291-292). Defendant’s general objection failed to preserve his claim that the court improperly modified its initial ruling, and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant opened the door to the modification.
Defendant failed to preserve his claim that the court excessively participated in the trial and exhibited bias, and the record fails to support defendant’s claim that the issue was sufficiently preserved under the circumstances (see, People v Charleston, 56 NY2d 886, 888). Accordingly, we decline to review this claim in the interest of justice. Were we to address this issue, we would find that the court’s remarks were made to clarify confusing questions, to eradicate irrelevant material and to ensure the orderly and expeditious progress of the trial (People v Yut Wai Tom, 53 NY2d 44, 56-58).
Defendant’s argument that the imposition of the fines was an abuse of discretion because of his indigency at the time of his conviction is prematurely raised (see, People v Saffore, 18 NY2d 101; CPL 420.10 [5]). Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.